DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-2, 4-12, and 14-20 are rejected.
Claims 3, 13 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.: 16/880,179
Claims of Co-pending Application No.: 16/683,946
1. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising an ID bit and at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a leaving agendum of a monitored member to be added in the memory when one of the multiple sensors detects the leaving agendum of the monitored member, give an event code of a current event when the current event is recognized, and compare the event code with the new item code to determine the leaving agendum as a related agendum of the current event among the multiple agenda when the ID bit of the new item code indicates the monitored member.

2. The smart home control system as claimed in claim 1, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit.

3. The smart home control system as claimed in claim 2, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to image frames acquired by the image sensor.

4. The smart home control system as claimed in claim 2, wherein one of the multiple sensors is an audio sensor, and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to voice data acquired by the audio sensor.

wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule.

6. The smart home control system as claimed in claim 2, further comprising an electronic calendar, wherein the host is further configured to determine the event code of the current event according to content of the electronic calendar.

7. The smart home control system as claimed in claim 1, wherein the current event comprises leaving or sleeping of a family member, and the family member is not the monitored member.

a network to receive positioning signals of family members other than the monitored member via the network, and configured to determine the event code according to historical paths of the positioning signals.

9. The smart home control system as claimed in claim 1, further comprising an input device configured to provide a human machine interface for setting a family member as the monitored member.

10. The smart home control system as claimed in claim 1, further comprising an informing device, wherein the host is further configured to inform the related agendum to a government unit via the informing device or via a network.

11. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a condition bit and at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of an abnormal agendum of a monitored member to be added in the memory when one of the multiple sensors detects the abnormal agendum of the monitored member, give an event code of a current event when the current event is recognized, and compare the event code with the new item code to determine the abnormal agendum as a related agendum of the current event among the multiple agenda when the condition bit indicates the abnormal agendum.

12. The smart home control system as claimed in claim 11, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit.

13. The smart home control system as claimed in claim 12, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to image frames acquired by the image sensor.

14. The smart home control system as claimed in claim 12, wherein one of the multiple sensors is an audio sensor, and 

15. The smart home control system as claimed in claim 12, wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule.

16. The smart home control system as claimed in claim 12, further comprising an electronic calendar, wherein the host is further configured to determine the event code of the current event according to content of the electronic calendar.



18. The smart home control system as claimed in claim 11, wherein the host is further connected to a network to receive positioning signals of family members other than the monitored member via the network, and configured to determine the event code according to historical paths of the positioning signals.

19. The smart home control system as claimed in claim 11, further comprising an input device configured to provide a human machine interface for setting a family member to be monitored for the abnormal agendum.

20. The smart home control system as claimed in claim 11, further comprising an informing device, wherein the host is further configured to inform the related agendum of the current event to a medical institution via the informing device or via a network.
A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, wherein the new agendum is recorded waiting to be informed to and executed by a family member, give an event code of a current event when the current event is recognized, and compare the event code with recorded multiple item codes to determine related agenda of the current event among the multiple agenda, wherein the multiple agenda are executed by the family member outside a house, and the current event is the family member leaving the house, and wherein one of the multiple sensors is an image sensor, and the host is configured to give bits of the event code of the current event according to image frames acquired by the image sensor.

9. (Original) The smart home control system as claimed in claim 8, wherein the host is further configured to compare correlation between the new item code of the new agendum and the recorded multiple item codes of the multiple agenda to determine whether to combine or link the new agendum to one of the multiple agenda.

10. (Currently Amended) The smart home control system as claimed in claim 8, wherein the bits of the event code given by the host comprise an event member bit, an event category bit, an event temporal bit and an event position bit. 

wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule.

14. (Original) The smart home control system as claimed in claim 10, further comprising an electronic calendar, wherein the host is further configured to determine at least one of the event code and the item code according to content of the electronic calendar.

15. (Previously Presented) The smart home control system as claimed in claim 8, wherein the current event further comprises family member having a phone call.

to a network to receive positioning signals of the family members via the network, and configured to determine at least one of the event code and the item code according to historical paths of the positioning signals.

17. (Original) The smart home control system as claimed in claim 8, further comprising an input device configured to provide a human machine interface for setting or changing at least one of the item code and the event code.

18. (Original) The smart home control system as claimed in claim 8, further comprising an informing device, wherein the host is further configured to inform the related agenda of the current event via the informing device.

19. (Original) The smart home control system as claimed in claim 8, wherein when one of the multiple sensors detects one of the multiple agenda is accomplished, the host is further configured to remove an accomplished agendum from the recorded multiple agenda.

20. (Currently Amended) A smart home control system, comprising: a memory configured to record at least one agendum which is recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and
a host, coupled to the memory and the multiple sensors, and configured to give an event code of an absent event to be recorded in the memory when the absent event is recognized, give a new item code of a new agendum when one the new agendum is recorded waiting to be informed to and executed by a family member, and compare the new item code with the recorded event code to determine whether the new agendum is a related agendum of the absent event, wherein the at least one agendum and the new agendum comprise purchasing objects and paying bills in a store.

21. (Previously Presented). The smart home control system as claimed in claim 8, wherein the multiple agenda comprise purchasing objects and paying bills in a store.

22. (New) A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising at least one of a 
multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, wherein the new agendum is recorded waiting to be informed to and executed by a family member, give an event code of a current event when the current event is recognized, and compare the event code with recorded multiple item codes to determine related agenda of the current event among the multiple agenda, wherein the multiple agenda are executed by the family member outside a house, and the current event is the family member leaving the house, and wherein one of the multiple sensors is an audio sensor, and the host is configured to give bits of the event code of the current event according to voice data acquired by the audio sensor.

23. (New) The smart home control system as claimed in claim 22, wherein the bits of the event code given by the host comprise an event member bit, an event category bit, an event temporal bit and an event position bit.


Claims 1-20 of the pending Application No. 16/880,179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-23 of Co-pending Application No.: 16/683,946. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 16/880,179 and the subject matter of claims 8-23 of Co-pending Application No.: 16/683,946 disclose a similar scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact not been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 16/880,179
Claims of Co-pending Application No.: 17/030,374
1. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising an ID bit and at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a leaving agendum of a monitored member to be added in the memory when one of the multiple sensors detects the leaving agendum of the monitored member, give an event code of a current event when the current event is recognized, and compare the event code with the new item code to determine the leaving agendum as a related agendum of the current event among the multiple agenda when the ID bit of the new item code indicates the monitored member.

2. The smart home control system as claimed in claim 1, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit.

3. The smart home control system as claimed in claim 2, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to image frames acquired by the image sensor.

4. The smart home control system as claimed in claim 2, wherein one of the multiple sensors is an audio sensor, and voice data acquired by the audio sensor.

5. The smart home control system as claimed in claim 2, wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule.

6. The smart home control system as claimed in claim 2, further comprising an electronic calendar, wherein the host is further configured to determine the event code of the current event according to content of the electronic calendar.

, wherein the current event comprises leaving or sleeping of a family member, and the family member is not the monitored member.

8. The smart home control system as claimed in claim 1, wherein the host is further connected to a network to receive positioning signals of family members other than the monitored member via the network, and configured to determine the event code according to historical paths of the positioning signals.

9. The smart home control system as claimed in claim 1, further comprising an input device configured to provide a human machine interface for setting a family member as the monitored member.

10. The smart home control system as claimed in claim 1, further comprising an 

11. A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a condition bit and at least one of a member bit, a category bit, a temporal bit and a position bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of an abnormal agendum of a monitored member to be added in the memory when one of the multiple sensors detects the abnormal agendum of the monitored member, give an event code of a current event when the current event is recognized, and compare the event code with the new item code to determine the abnormal agendum as a related agendum of the current event among the multiple agenda when the condition bit indicates the abnormal agendum.

12. The smart home control system as claimed in claim 11, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit.

13. The smart home control system as claimed in claim 12, wherein one of the multiple sensors is an image sensor, and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to image frames acquired by the image sensor.



15. The smart home control system as claimed in claim 12, wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule.

16. The smart home control system as claimed in claim 12, further comprising an electronic calendar, wherein the host is further configured to determine the event code of the current event according to content of the electronic calendar.

17. The smart home control system as claimed in claim 11, wherein the current event comprises leaving of a family member and sleeping of other family members, and the family member and the other family members do not include the monitored member triggering the abnormal agendum.

18. The smart home control system as claimed in claim 11, wherein the host is further connected to a network to receive positioning signals of family members other than the monitored member via the network, and configured to determine the event code according to historical paths of the positioning signals.

19. The smart home control system as claimed in claim 11, further comprising an provide a human machine interface for setting a family member to be monitored for the abnormal agendum.

20. The smart home control system as claimed in claim 11, further comprising an informing device, wherein the host is further configured to inform the related agendum of the current event to a medical institution via the informing device or via a network.
A smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising a member bit, a category bit, a temporal bit, a position bit and an assign bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give a new item code of a new agendum to be added in the memory when one of the multiple sensors detects the new agendum, give an event code of a leaving event when the leaving event is recognized, compare the event code with recorded multiple item codes to determine a related agendum of the leaving event among the multiple agenda and update the assign bit of the related agendum, and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed.

2. The smart home control system as claimed in claim 1, wherein the host is further configured to compare correlation between the new item code of the new agendum and the recorded multiple item codes of the multiple agenda to determine whether to combine or link the new agendum to one of the multiple agenda.

3. The smart home control system as claimed in claim 1, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit.

4. The smart home control system as claimed in claim 3, wherein one of the multiple sensors is an image sensor, and the event code of the leaving event according to image frames acquired by the image sensor.

5. The smart home control system as claimed in claim 3, wherein one of the multiple sensors is an audio sensor, and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the leaving event according to voice data acquired by the audio sensor.

6. The smart home control system as claimed in claim 3, wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position the event code of the leaving event according to a daily schedule.

7. The smart home control system as claimed in claim 3, further comprising an electronic calendar, wherein the host is further configured to determine at least one of the event code and the item code according to content of the electronic calendar.

8. The smart home control system as claimed in claim 1, wherein the rearranging is to reassign, reschedule or re-notify the related agendum.

9. The smart home control system as claimed in claim 1, wherein the assign bit is configured to indicate whether each agendum is assigned as a related agendum of one event.

a network to receive image frames of an image sensor of a mobile/wearable device of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to the image frames.

11. The smart home control system as claimed in claim 1, wherein the host is further connected to a network to receive positioning signals of a mobile/wearable device of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to a current path of the positioning signals.

12. The smart home control system as claimed in claim 1, wherein the host is further connected to a network to receive a shopping list of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to the shopping list.

13. The smart home control system as claimed in claim 1, wherein the host is further connected to a network to receive store service time information via the network, and the host is further configured to identify whether the related agendum is executed according to the store service time information.

14. A smart home control system, comprising: a memory configured to record multiple agenda each being using an item code comprising a member bit, a category bit, a temporal bit, a position bit and an assign bit; multiple sensors; and a host, coupled to the memory and the multiple sensors, and configured to give an event code of a leaving event when the leaving event is recognized according to one of the multiple sensors, compare the event code with recorded multiple item codes to determine a related agendum of the leaving event among the multiple agenda and update the assign bit of the related agendum, and rearrange the related agendum when identifying, according to an external sensor, that the related agendum is not executed.

15. The smart home control system as claimed in claim 14, wherein the rearranging is to reassign, reschedule or re-notify the related agendum.

16. The smart home control system as claimed in claim 14, wherein the assign bit is configured to indicate whether each agendum is assigned as a related agendum of one event.

17. The smart home control system as claimed in claim 14, wherein the host is further connected to a network to receive positioning signals of a mobile/wearable device of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to a current path of the positioning signals.

18. The smart home control system as claimed in claim 14, wherein the host is further connected to a network to receive a shopping list of an assigned family 

19. The smart home control system as claimed in claim 14, wherein the host is further connected to a network to receive store service time information via the network, and the host is further configured to identify whether the related agendum is executed according to the store service time information.

20. The smart home control system as claimed in claim 14, wherein the host is further connected to a network to receive image frames of an image sensor of a mobile/wearable device of an assigned family member associated with the leaving event via the network, and the host is further configured to identify whether the related agendum is executed according to the image frames.


Claims 1-20 of the pending Application No. 16/880,179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No.: 17/030,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 16/880,179 and the subject matter of claims 1-20 of Co-pending Application No.: 17/030,374 disclose a similar scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact not been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAGUCHI et al. (US Pub. No.: 2015/0142140 A1: hereinafter “YAMAGUCHI”).
   
          Consider claim 1:
                    YAMAGUCHI teaches a smart home control system (See YAMAGUCHI, e.g., “Upon start of the leaving-home coming-home detection process, the leaving-home coming-home expectation unit 550 checks…” of Abstract, ¶ [0275]-¶ [0276], ¶ [0281], and Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650), comprising: a memory (Fig. 8 element 810, Fig. 9 elements 945, 955) configured to record multiple agenda (e.g., a leaving-home coming-home log, in-home-presence, leave home, and always on of Fig. 12 elements 1200-1220) each being recorded using an item code comprising an ID bit and at least one of a member bit, a category bit (e.g., always-on Flag of Fig. 10 elements 1000-1050), a temporal bit and a position bit (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220); multiple sensors (Fig. 4 element 460 locking unlocking hardware devices); and a host (e.g., the device management server 160 via the home gateway 130 and the network 170 of Fig. 1), coupled to the memory and the multiple sensors, and configured to give a new item code (e.g., a timestamp of Fig. 12 element 1210) of a leaving agendum (e.g., type 1120 of Fig. 12) of a monitored member to be added in the memory when one of the multiple sensors detects the leaving agendum of the monitored member (See YAMAGUCHI, e.g., “a function for controlling an electric lock 120, causing the electric lock 120 to execute a leaving-home coming-home detection process…the electric lock 120 to create a leaving-home detection signal and to send the leaving-home detection signal to the device management server 160 via the home gateway 130 and the network 170…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0275]-¶ [0276], ¶ [0281], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650), give an event code (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220) of a current event when the current event is recognized (See YAMAGUCHI, e.g., “A leaving-home coming-home log creation function: a function for creating, for each of the person IDs 1020 included in the device-person correspondence table 1000 stored in the device-person correspondence table storage unit 925, a leaving-home coming-home log 1200 associated with the person ID 1020…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0281], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650), and compare the event code with the new item code to determine the leaving agendum as a related agendum (e.g., power off/on, door lock) of the current event among the multiple agenda when the ID bit of the new item code indicates the monitored member (See YAMAGUCHI, e.g., “…Upon specifying the main power switch off times, the controller 900 selects one of the specified main power switch off times (step S1810), and checks whether or not, for the selected main power switch off time, there is a time 1210 associated with a type 1220 indicating "leave home"…” of ¶ [0208]-¶ [0210], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0295]-¶ [0296], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

         Consider claim 2:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 1. In addition, YAMAGUCHI teaches wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220).

          Consider claim 4:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 2. In addition, YAMAGUCHI teaches wherein one of the multiple sensors is an audio sensor (e.g., a sound detection sensor), and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220) according to voice data acquired by the audio sensor (See YAMAGUCHI, e.g., “…the sound detection sensor detects a change in sound when an operation is performed for a device 110…specify the content of the operation performed for the device 110 in accordance with the change in the detected sound, and transmits the content of the specified operation to the device management server 160…” of ¶ [0171], ¶ [0443], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

          Consider claim 5:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 2. In addition, YAMAGUCHI teaches wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule (See YAMAGUCHI, e.g., “…the histogram illustrates the frequency of time differences each of which is a time difference between an operation time and an leaving-home time on the basis of a history of operation times at which a certain operation has been performed for the device…and a history of leaving-home times at which a state has been entered in which it is expected that no one is at home…” of ¶ [0048]-¶ [0050], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

          Consider claim 6:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 2. In addition, YAMAGUCHI teaches further comprising an electronic calendar, wherein the host is further configured to determine the event code of the current event according to content of the electronic calendar (See YAMAGUCHI, e.g., “…and a history of leaving-home times at which a state has been entered in which it is expected that no one is at home…” of ¶ [0048]-¶ [0050], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

         Consider claim 7:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 1. In addition, YAMAGUCHI teaches wherein the current event comprises leaving or sleeping of a family member (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220), and the family member is not the monitored member (See YAMAGUCHI, e.g., “A leaving-home coming-home log creation function: a function for creating, for each of the person IDs 1020 included in the device-person correspondence table 1000 stored in the device-person correspondence table storage unit 925, a leaving-home coming-home log 1200 associated with the person ID 1020…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0281], ¶ [0295]-¶ [0296], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

         Consider claim 8:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 1. In addition, YAMAGUCHI teaches wherein the host is further connected to a network to receive positioning signals (entering/leaving or locking/ unlocking the lock) of family members (e.g., users) other than the monitored member via the network (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220), and configured to determine the event code according to historical paths of the positioning signals (See YAMAGUCHI, e.g., “A leaving-home coming-home log creation function: a function for creating, for each of the person IDs 1020 included in the device-person correspondence table 1000 stored in the device-person correspondence table storage unit 925, a leaving-home coming-home log 1200 associated with the person ID 1020…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0281], ¶ [0295]-¶ [0296], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

          Consider claim 9:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 1. In addition, YAMAGUCHI teaches further comprising an input device configured to provide a human machine interface for setting a family member as the monitored member (See YAMAGUCHI, e.g., “…The input device 820 is connected to and controlled by the CPU 800. The input device 820 has a function for receiving an operation performed by a user who uses the device management server 160, converting the received operation into an electrical signal, and sending the electrical signal to the CPU 800. The input device 820 includes, as examples, a keyboard and a mouse…” of ¶ [0148], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

Consider claim 10:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 1. In addition, YAMAGUCHI teaches further comprising an informing device, wherein the host is further configured to inform the related agendum to a government unit via the informing device or via a network (See YAMAGUCHI, e.g., “…each of a device 110, an electric lock 120, and the device management server 160 has a wireless communication device that performs communication using a commercial cell phone network, and an example illustrating a configuration or the like may be considered with which the device 110 and the electric lock 120 communicate with the device management server 160 using the commercial cell phone network…”, therefore, it is logical to call anyone or any agency to appraise them of the related agendum, of ¶ [0148], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

          Consider claim 11:
                    YAMAGUCHI teaches a smart home control system (See YAMAGUCHI, e.g., “Upon start of the leaving-home coming-home detection process, the leaving-home coming-home expectation unit 550 checks…” of Abstract, ¶ [0275]-¶ [0276], ¶ [0281], and Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650), comprising: a memory (Fig. 8 element 810, Fig. 9 elements 945, 955) configured to record multiple agenda (e.g., a leaving-home coming-home log, in-home-presence, leave home, and always on of Fig. 12 elements 1200-1220)  at least one of a member bit, a category bit (e.g., always-on Flag of Fig. 10 elements 1000-1050), a temporal bit and a position bit (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220); multiple sensors (Fig. 4 element 460 locking unlocking hardware devices); and a host (e.g., the device management server 160 via the home gateway 130 and the network 170 of Fig. 1), coupled to the memory and the multiple sensors, and configured to give a new item code (e.g., a timestamp of Fig. 12 element 1210) of an abnormal agendum (e.g., type 1120 of Fig. 12) of a monitored member to be added in the memory when one of the multiple sensors detects the abnormal agendum of the monitored member See YAMAGUCHI, e.g., “a function for controlling an electric lock 120, causing the electric lock 120 to execute a leaving-home coming-home detection process…the electric lock 120 to create a leaving-home detection signal and to send the leaving-home detection signal to the device management server 160 via the home gateway 130 and the network 170…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0275]-¶ [0276], ¶ [0281], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650), give an event code (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220) of a current event when the current event is recognized (See YAMAGUCHI, e.g., “A leaving-home coming-home log creation function: a function for creating, for each of the person IDs 1020 included in the device-person correspondence table 1000 stored in the device-person correspondence table storage unit 925, a leaving-home coming-home log 1200 associated with the person ID 1020…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0281], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650), and compare the event code with the new item code to determine the abnormal agendum as a related agendum (e.g., power on/off) of the current event among the multiple agenda when the condition bit indicates the abnormal agendum (See YAMAGUCHI, e.g., “…Upon specifying the main power switch off times, the controller 900 selects one of the specified main power switch off times (step S1810), and checks whether or not, for the selected main power switch off time, there is a time 1210 associated with a type 1220 indicating "leave home"…” “…a person's behavior pattern after the person has performed an operation for turning off the power switch of a device 110 corresponding to the histogram until the person leaves home is reflected in the histogram, the device 110 being arranged in the person's home…” of ¶ [0208]-¶ [0212], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0295]-¶ [0296], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

          Consider claim 12:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 11. In addition, YAMAGUCHI teaches wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220).

          Consider claim 14:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 12. In addition, YAMAGUCHI teaches wherein one of the multiple sensors is an audio sensor (e.g., a sound detection sensor), and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220) according to voice data acquired by the audio sensor (See YAMAGUCHI, e.g., “…the sound detection sensor detects a change in sound when an operation is performed for a device 110…specify the content of the operation performed for the device 110 in accordance with the change in the detected sound, and transmits the content of the specified operation to the device management server 160…” of ¶ [0171], ¶ [0443], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

          Consider claim 15:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 12. In addition, YAMAGUCHI teaches wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule (See YAMAGUCHI, e.g., “…the histogram illustrates the frequency of time differences each of which is a time difference between an operation time and an leaving-home time on the basis of a history of operation times at which a certain operation has been performed for the device…and a history of leaving-home times at which a state has been entered in which it is expected that no one is at home…” of ¶ [0048]-¶ [0050], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

          Consider claim 16:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 12. In addition, YAMAGUCHI teaches further comprising an electronic calendar, wherein the host is further configured to determine the event code of the current event according to content of the electronic calendar (See YAMAGUCHI, e.g., “…and a history of leaving-home times at which a state has been entered in which it is expected that no one is at home…” of ¶ [0048]-¶ [0050], and Fig. 1 elements 100-190, Fig. 13A-C elements 1300a-c, Fig. 16 steps S1600-S1650, Fig. 18 steps S1800-S1850).

         Consider claim 17:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 11. In addition, YAMAGUCHI teaches wherein the current event comprises leaving or sleeping of a family member (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220), and the family member and the other family members do not include the monitored member triggering the abnormal agendum (See YAMAGUCHI, e.g., “A leaving-home coming-home log creation function: a function for creating, for each of the person IDs 1020 included in the device-person correspondence table 1000 stored in the device-person correspondence table storage unit 925, a leaving-home coming-home log 1200 associated with the person ID 1020…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0281], ¶ [0295]-¶ [0296], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

         Consider claim 18:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 11. In addition, YAMAGUCHI teaches wherein the host is further connected to a network to receive positioning signals (entering/leaving or locking/ unlocking the lock) of family members (e.g., users) other than the monitored member via the network (e.g., a leaving-home coming-home log, in-home-presence, leave home of Fig. 12 elements 1200-1220), and configured to determine the event code according to historical paths of the positioning signals (See YAMAGUCHI, e.g., “A leaving-home coming-home log creation function: a function for creating, for each of the person IDs 1020 included in the device-person correspondence table 1000 stored in the device-person correspondence table storage unit 925, a leaving-home coming-home log 1200 associated with the person ID 1020…” of ¶ [0103]-¶ [0105], ¶ [0154]-¶ [0157], ¶ [0238], ¶ [0275]-¶ [0276], ¶ [0281], ¶ [0295]-¶ [0296], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

          Consider claim 19:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 11. In addition, YAMAGUCHI teaches further comprising an input device configured to provide a human machine interface for setting a family member to be monitored for the abnormal agendum (See YAMAGUCHI, e.g., “…The input device 820 is connected to and controlled by the CPU 800. The input device 820 has a function for receiving an operation performed by a user who uses the device management server 160, converting the received operation into an electrical signal, and sending the electrical signal to the CPU 800. The input device 820 includes, as examples, a keyboard and a mouse…” of ¶ [0148], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

          Consider claim 20:
                    YAMAGUCHI teaches everything claimed as implemented above in the rejection of claim 11. In addition, YAMAGUCHI teaches further comprising an informing device, wherein the host is further configured to inform the related agendum to a government unit via the informing device or via a network (See YAMAGUCHI, e.g., “…each of a device 110, an electric lock 120, and the device management server 160 has a wireless communication device that performs communication using a commercial cell phone network, and an example illustrating a configuration or the like may be considered with which the device 110 and the electric lock 120 communicate with the device management server 160 using the commercial cell phone network…”, therefore, it is logical to call anyone or any agency to appraise them of the related agendum, of ¶ [0148], and Fig. 1 elements 100-190, Fig. 8 elements 160-870, Fig. 9 elements 160-960, Fig. 12 elements 1200-1220, Fig. 16 steps S1600-S1650).

Allowable Subject Matter
Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claim s 3, 13 are not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Lee (US Pub. No.: 2015/0039105 A1) teaches “A home intelligence system and method for use in a house and interaction with appliances in the house. The system includes an identification sensor that is configured to detect presence of a home member and identify ID information of the home member. The system further includes a data logger that records the ID information from the identification sensor, a controller that detects control parameters of appliances adjusted by the home member and 

          tang et al. (US Pub. No.: 2019/0281878 A1) teaches “A method includes: generating a first nutritional plan for a first user to be implemented in a first time period; monitoring events relevant to real-world implementation of the first nutritional plan by the first user; detecting, via a first kitchen appliance, a first user action associated with the first kitchen appliance; determining a first deviation between the first nutritional plan and a projected nutritional outcome derived based on the monitored events that occurred during a first portion of the first time period up to detection of the first user action; in accordance with the first deviation, revising the first nutritional plan to obtain a second nutritional plan to be implemented in a remainder portion of the first time period; generating a first suggestion regarding a second user action associated with the first kitchen appliance based on the second nutritional plan; and outputting the first suggestion via the first kitchen appliance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667